Exhibit 10.21

 

 

[gxlsn0uwyljj000001.jpg]

 

UNIFIRST CORPORATION

RESTRICTED STOCK UNIT AWARD GRANTED

UNDER THE UNIFIRST CORPORATION

2010 STOCK OPTION and INCENTIVE PLAN

 

Name of Grantee:

No. of Restricted Stock Units:

Grant Date:

 

 

Pursuant to the UniFirst Corporation 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), UniFirst Corporation (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above.  Each Restricted Stock Unit shall
relate to one share of Common Stock, par value $0.10 per share (the “Stock”), of
the Company.  

 

1.  Vesting Schedule.   Except as set forth below, and subject to the discretion
of the Administrator (as defined in Section 2 of the Plan) to accelerate the
vesting schedule hereunder, the restrictions and conditions of Paragraph 5 of
this Award shall lapse on the following vesting dates:  [[60] percent of the
Restricted Stock Units shall vest on the [third] anniversary of the Grant Date,
[20] percent of the Restricted Stock Units shall vest on the [fourth]
anniversary of the Grant Date and [20] percent of the Restricted Stock Units
shall vest on the [fifth] anniversary of the Grant Date], in each case subject
to the Grantee’s continued employment with the Company or a Subsidiary through
such date.

 

2.  Issuance of Shares of Stock.  As soon as practicable following each vesting
date (but in no event later than two and one-half months after the end of the
year in which the vesting date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 1 of this Award on such date and
the Grantee shall thereafter have all the rights of a stockholder of the Company
with respect to such shares.

 

3.  Termination of Employment.  If the Grantee’s employment by the Company or a
Subsidiary is terminated under certain circumstances as set forth below, any
Restricted Stock Units that have not vested as of such date may be subject to
termination without notice and be forfeited as set forth below.  In the case of
termination and forfeiture, neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such unvested Restricted Stock Units.

(a)  Termination Due to Death.  If the Grantee’s employment terminates by reason
of the Grantee’s death, any Restricted Stock Units which have not vested shall
become fully vested as of the date of death.  

 

(b)  Termination Due to Disability.  If the Grantee’s employment terminates by
reason of the Grantee’s Disability (as determined by the Administrator), any
Restricted Stock Units which have not vested shall continue to vest pursuant to
the vesting schedule set forth in Section 1 hereof.

 

(c)  Termination Due to Normal Retirement on or after Normal Retirement
Date.  In connection with the Grantee’s retirement after the Grantee’s Normal
Retirement Date, all Restricted Stock Units shall be deemed to be fully vested
as of the date of such retirement.

 

(d)  Termination for Cause.  If the Grantee’s employment terminates for Cause,
any Restricted Stock Units which have not vested shall be immediately terminated
and forfeited.

 

(e)  Termination in Connection with a Sale Event. If the Grantee’s employment is
terminated (i) by the Company for any reason other than for Cause, death,
disability or retirement or (ii) by the Grantee for Good Reason (as defined in
the UniFirst Corporation Executive Employment Plan (the “Employment Plan”)), and
such termination occurs during a Change in Control Period (as defined in the
Employment Plan), any Restricted Stock Units which have not vested, subject to
the satisfaction of the Grantee’s Release Requirement (as defined in the
Employment Plan), shall become fully vested as of the date of termination.

 

 

(f)  Other Termination.  If the Grantee’s employment terminates for any reason
other than the Grantee’s death, Disability, for Cause, the Grantee’s Normal
Retirement on or after Normal Retirement Date or a termination meeting

ACTIVE/105239374.5

--------------------------------------------------------------------------------

 

 

[gxlsn0uwyljj000002.jpg]

 

the requirements of Section 3(e) above, each pursuant to the terms above, and
unless otherwise determined by the Administrator, any unvested Restricted Stock
Units shall be immediately terminated and forfeited.

 

For the avoidance of doubt, any unvested Restricted Stock Units shall not become
vested upon the occurrence of a Sale Event in the absence of a termination of
the Grantee’s employment during a Change in Control Period (as defined in the
Employment Plan) as required pursuant to Section 3(e) hereof.  The
Administrator’s determination of the reason for termination of the Grantee’s
employment shall be conclusive and binding on the Grantee and his or her
representatives or legatees.

 

4.  Incorporation of Plan.  Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Award shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

 

5.  Restrictions on Transfer of Award.  This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 1 of this Award and
(ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Award.

 

6.  Tax Withholding.   The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to the
Grantee a number of shares of Stock with an aggregate Fair Market Value that
would satisfy the withholding amount due.

 

7.  Section 409A of the Code.  This Award shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.

 

8.  No Obligation to Continue Employment.  Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Award to continue
the Grantee in employment and neither the Plan nor this Award shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

 

9.  Integration.  This Award document constitutes the entire agreement between
the parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

 

10.  Data Privacy Consent.  In order to administer the Plan and this Award and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Award (the “Relevant
Information”).  By receiving this Award, the Grantee (i) authorizes the Company
to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

 

11.  Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

UNIFIRST CORPORATION

 

 

 

By:

 

/s/ Steven S. Sintros

 

 

STEVEN S. SINTROS

 

 

 

 

 

Title:  Chief Executive Officer

 

 

ACTIVE/105239374.5

2

 

 